Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 

The prior art does not teach or suggest the features of a stationary scroll including a suction portion that protrudes from the stationary scroll, and an outer surface of a protruding end of the suction portion defines a boundary of an inlet to intake gas into the stationary scroll, wherein the outer surface of the protruding end of the suction portion is formed in a first flat plane substantially perpendicular to a direction in which the gas is to be taken into the inlet; a rotating scroll configured to rotate in the stationary scroll; a casing configured to accommodate the stationary scroll; and a suction guide connected to the casing and including a guide body providing a passage, and the guide body has a surface forming a wall, and the surface forming the wall defines a boundary of a vent of the suction guide, so that the suction guide is configured to guide the gas from an outside of the casing through the passage and then through the vent to be taken into the inlet, wherein the surface forming the wall is formed in a second flat plane 

In Perevozchikov, both the outer surface of the protruding end of the suction portion and the surface forming the wall on the suction guide are clearly curved (as seen in Figures 14 – 15) and not formed on a flat plane, as required. In Lai, while the surface forming the wall on the suction guide appears to be flat, there is no teaching since no appropriate cross-section is depicted which would allow for such an interpretation. If anything, other references of record would suggest that the two surfaces in Lai are also curved in order to conform to the housing of the scroll compressor. Furthermore, applicant presents evidence that the flat shape is not merely a simple design choice but aids in strength characteristics and damage prevention during assembly and operation of the suction guide (see applicant’s response on December 3, 2021). 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Inquiries

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAERT DOUNIS whose telephone number is (571)272-2146.  The examiner can normally be reached on Mon. - Thurs: 10a - 4:30p.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK LAURENZI can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/Laert Dounis/
Primary Examiner, Art Unit 3746
Monday, January 3, 2022